1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     DAVID HOWELL,                                       Case No. 3:19-cv-00202-MMD-WGC

7                                      Plaintiff,                      ORDER
             v.
8

9     BLAIN BEARD, et al.,

10                                 Defendants.

11

12          Pro se Plaintiff David Howell submitted a civil rights complaint (“Complaint”)

13   pursuant to 42 U.S.C. § 1983 and an application to proceed in forma pauperis. (ECF Nos.

14   1-1, 1.) On February 27, 2020, this Court issued an order denying Plaintiff’s application to

15   proceed in forma pauperis because Plaintiff had “three strikes” pursuant to 28 U.S.C.

16   § 1915(g). (ECF No. 3.) The Court informed Plaintiff that if he did not pay the $400.00 filing

17   fee in full within 30 days of the date of that order, the Court would dismiss the action

18   without prejudice. (Id. at 2.) The 30-day period has now expired, and Plaintiff has not paid

19   the full filing fee of $400.00.

20          District courts have the inherent power to control their dockets and “[i]n the exercise

21   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

22   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

23   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

24   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

25   Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

26   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (affirming dismissal for

27   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

28   F.2d 1439, 1440–41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule
1    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

2    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

3    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

4    dismissal for lack of prosecution and failure to comply with local rules).

5           In determining whether to dismiss an action for lack of prosecution, failure to obey

6    a court order, or failure to comply with local rules, the Court must consider several factors:

7    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

8    manage its docket; (3) the risk of prejudice to the Defendants; (4) the public policy favoring

9    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;

11   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.

12          Here, the Court finds that the first two factors, the public’s interest in expeditiously

13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

18   disposition of cases on their merits—is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

20   court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d

22   at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within 30 days

23   expressly stated: “It is further ordered that this action will be dismissed without prejudice

24   unless Plaintiff pays the $400.00 filing fee in full within 30 days of entry of this order.” (ECF

25   No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

26   noncompliance with the Court’s order to pay the full filing fee within 30 days.

27          It is therefore ordered that this action is dismissed without prejudice based on

28   Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s February 27,

                                                    2
1    2020, order.

2          It is further ordered that the Clerk of Court shall close the case and enter judgment

3    accordingly.

4          DATED THIS 6th day of April 2020.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
